Citation Nr: 1713363	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-30 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to October 1997; and from January 2003 to August 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2011; a statement of the case was issued in October 2011; and a substantive appeal was received in December 2011 (see VBMS 10/24/11 and 10/30/12).   

The Veteran was scheduled to present testimony at a Board hearing in October 2016.  In September 2016, he contacted the VA and stated that he would be unable to attend the hearing, and that he is willing to wait until the next fiscal year for a Travel Board hearing.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the Veteran was unable to attend his scheduled Board hearing; but has indicated that he would like to testify at a future Travel Board hearing.  The Board finds that the claim must be remanded so that the Veteran can be afforded a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his latest address of record, with a copy to his representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



